Citation Nr: 1004559	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  05-31 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a nervous 
disorder, to include anxiety, depression, and posttraumatic 
stress disorder (PTSD).

2.  Entitlement to an initial evaluation in excess of 10 
percent, effective November 18, 2003 and 20 percent, 
effective January 5, 2008 for residuals of T11 compression 
fracture with moderate posttraumatic lumbar spondylosis.


REPRESENTATION

Appellant represented by:	Gregory Keenum, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The Veteran had active military service from September 1973 
to October 1975 and subsequent service in the Army National 
Guard from 1975 to 1984.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Jackson, Mississippi.  The RO 
denied service connection for PTSD, a nervous condition, 
anxiety condition, and lumbar spine condition in December 
2004.  The Veteran appealed this action.  He testified 
before a Veterans Law Judge (VLJ) in December 2006.  A 
transcript of the hearing is of record.  In July 2007, the 
Board remanded the claim for additional development.  The 
Board modified the psychiatric issue to encompass a claim 
for a general nervous disorder to include PTSD and anxiety.

The RO granted service connection for the lumbar spine 
disability in March 2008 assigning staged ratings of 10 and 
20 percent, effective November 18, 2003 and January 5, 2008, 
respectively.  In August 2008, the Veteran filed a notice of 
disagreement with the March 2008 rating decision.  At this 
time, the Veteran also was provided an opportunity to have 
another Board hearing, as the presiding VLJ who conducted 
the December 2006 hearing had retired.  The Veteran 
requested a Travel Board hearing at the RO; and in September 
2008, the Board remanded the case so that a Board hearing 
could be scheduled by the RO.  

In June 2009, a statement of the case was provided to the 
Veteran addressing the lumbar spine disability.  Although 
the decision noted that service connection was granted for 
the lumbar spine disability, the analysis of the statement 
of the case addressed the claim for a higher rating for the 
lumbar spine disability.  In July 2009, the Veteran 
submitted a VA-Form 9 substantive appeal but noted that the 
benefit sought was service connection for the lumbar spine 
disability.  He requested a Travel Board hearing with 
respect to this issue.  The Veteran's representative 
indicated in an August 2009 statement, however, that the 
issue was, in fact, entitlement to an increased rating for 
the lumbar spine disability.  

In August 2009, the Veteran testified before the undersigned 
at a Board hearing at the RO regarding the service 
connection claim for a nervous condition to include PTSD and 
anxiety.  A transcript of this proceeding is of record.  The 
issue has been further modified to include depression to 
comport with the evidence of record.

The appeal is REMANDED to the RO.  VA will notify the 
appellant if further action is required.



REMAND

The Veteran's service records for his period of active 
service from September 1973 to October 1975 are not in the 
claims file (although records for his service in the Army 
National Guard from 1975 to 1984 were obtained).  The RO has 
made substantial efforts to obtain the service treatment 
records from the Veteran's period of active service from 
September 1973 to October 1975.  Complicating matters is the 
fact that the social security number the Veteran used in his 
period of active service as reflected on his DD-Form 214 is 
different from the one he used in his service in the Army 
National Guard up until present.  In July 2007, the Board 
remanded the case so that the National Personnel Records 
Center (NPRC) could be asked to locate the Veteran's service 
records using the old social security number he used during 
his service from 1973 to 1975.  The RO made a request to the 
NPRC but it appears that the NPRC used the Veteran's current 
social security number as his service number to conduct the 
search.  Specifically, the NPRC responded in November 2007, 
"There are no SMRS at this location under service #..."  His 
DD-Form 214 reflects that his service number is a different 
number, although it has the same number of digits as his 
social security number.  To give the Veteran every 
opportunity to substantiate his service connection claim for 
a psychiatric disorder, the NPRC should again be contacted 
to conduct a search using the Veteran's social security 
number he used during his period of service from September 
1973 to October 1975 in efforts to obtain the service 
personnel and treatment records during this time.  

In his Board hearings, the Veteran testified that he served 
in Vietnam from approximately June 1974 to February 1975 but 
was part of a "black ops" mission so there is no record of 
his service in Vietnam.  His DD-Form 214 only shows service 
in Germany and there is no record of his earning a combat 
medal.  The Veteran's military occupational specialty is 
listed as Armor Recon Spec.  He testified that there was one 
incident where his unit was fired upon and he along with his 
unit fired back.  He further testified that he has had the 
same depression since he got out of service.

The record shows multiple psychiatric diagnoses since 2000 
including major depression and PTSD with multiple suicide 
attempts.  Thus, the presence of a current psychiatric 
disorder is established.  There is no mention of any 
psychiatric treatment in the Veteran's Army National Guard 
records from 1975 to 1984.  Nonetheless, the Veteran has 
stated that he has experienced the same depression since 
service, although he did not seek medical care at first.  
The Veteran is competent to make such a statement regarding 
his experiencing chronic mental health symptomatology since 
service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 
(Fed. Cir. 2006).  Although the issue of in-service 
stressors and/ or incidents that could have caused the 
current psychiatric disorder remains unresolved, given that 
the Veteran has a present psychiatric disorder and has 
provided competent lay testimony of experiencing chronic 
symptomatology since service, the record shows his current 
psychiatric diagnosis might be related to his service.  For 
this reason, he should be provided with a VA examination to 
resolve the etiology of his psychiatric disorder.  

An August 2003 VA medical record also notes that the Veteran 
stated that he was hospitalized for depression in New 
Orleans in the mid 1980's.  There is no such record 
reflected in the claims file.  As it is relevant to the 
Veteran's claim, reasonable efforts should be made to obtain 
these records.  

Regarding the lumbar spine claim, the Veteran has properly 
appealed the RO's March 2008 grant of service connection for 
this disability by filing a notice of disagreement in August 
2008, and after a statement of the case was issued in June 
2009, a VA-Form 9 in July 2009.  However, the statement of 
the case reflects service connection for the lumbar spine as 
the issue on appeal and the VA-Form 9 also notes that the 
Veteran is still asserting his entitlement to service 
connection for the lumbar spine disability.  In August 2009, 
the Veteran's representative noted that the issue was 
entitlement to an increased rating for the lumbar spine 
disability and listed all the evidence regarding the back 
since service.  The Veteran should be contacted to determine 
whether, in fact, he wishes to pursue a claim for an initial 
increased rating for his lumbar spine disability.  If so, a 
Travel Board hearing should be scheduled, as requested on 
the July 2009 VA-Form 9, and any additional necessary 
development should be conducted prior to certifying the 
claim to the Board.

Accordingly, the case is REMANDED for the following action:

1.  Contact the NPRC and request that the 
Veteran's old social security number that 
he used during his period of active duty 
service from September 1973 to October 
1975 be used to conduct a search for 
service personnel and treatment records 
for this period.  A response from the NPRC 
is required reflecting that it used the 
Veteran's old social security number to 
conduct the search.

2.  Ask the Veteran to identify the 
hospital he was admitted into in the mid 
1980's for depression in New Orleans, 
specifically whether it was a private 
hospital or a VA hospital.  If it was a VA 
hospital, obtain the records; and if it 
was private, ask the Veteran to identify 
the location and sign the proper release 
form to obtain the records.

3.  After #1 and 2 are completed, schedule 
the Veteran for a VA psychiatric 
examination to determine whether any of 
his present psychiatric diagnoses are at 
least as likely as not related to his 
active duty service.

The claims file must be reviewed in 
conjunction with the examination.  A 
rationale for all opinions must be 
provided.

4.  Send the Veteran and his 
representative a letter noting that the 
service connection claim for the lumbar 
spine disability was granted and properly 
appealed and verify that the Veteran 
wishes to pursue an appeal for a higher 
initial rating for the lumbar spine 
disability.  If so, schedule the Veteran 
for the next available Travel Board 
hearing and provide him and his attorney 
with the proper notice.

5.  Thereafter, any additional development 
deemed necessary should be accomplished.  
If any of the benefits sought on appeal 
remain denied, issue the Veteran and his 
representative a supplemental statement of 
the case and allow for a reasonable 
response period.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


